DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 and 45-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millet (US 2009/0166089).
With regards to claim 41, it discloses a method for steering an implement (2) tethered to an equipment string (1), the equipment string to traverse a tubular passage (para 97), the method comprising: determining, at the implement, a rotational characteristic of a bearing housing (4, 5, 6) of the equipment string with respect to the tubular passage based, at least in part, upon a first sensor value (para 92-96, 106); and actuating a steering mechanism to steer the equipment string with respect to a wall of the tubular passage based upon the rotational characteristic of the bearing housing with respect to the tubular passage (para 60, 87, 92, 95).
With regards to claim 45, it discloses actuating the steering mechanism to steer the equipment string with respect to the wall of the tubular passage comprises extending the steering mechanism (10b) from the implement toward the wall of the tubular passage (para 48).
With regards to claim 46, it discloses actuating the steering mechanism (10b) to steer the equipment string with respect to the wall of the tubular passage comprises orienting the implement with respect to the wall of the tubular passage (para 48).
With regards to claim 47, it discloses determining, when the rotational characteristic of the bearing housing with respect to the tubular passage has a negligible rotational velocity, the equipment string is in a sliding mode (para 90, 103, 110).
With regards to claim 49, it discloses determining, when the rotational characteristic of the bearing housing with respect to the tubular passage has a net rotational velocity, the equipment string is in a rotating mode (para 90, 103, 110).
Allowable Subject Matter
Claims 52-60 are allowed.
Claims 42-44, 50 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676